Citation Nr: 1411332	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2009 rating decision, by the Louisville, Kentucky, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for tinnitus.  

On October 11, 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  Subsequently, the Veteran submitted additional evidence directly to the Board for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


REMAND

The Veteran's claim for service connection for tinnitus (VA Form 21-4138) was received in July 2009.  The Veteran indicated that he was exposed to loud noise from rocket attacks in Vietnam; he also reported being exposed to noise while helping to unload stock from helicopters on a daily basis.  

The Veteran entered active duty in May 1969.  His DD Form 214 indicates that he served in Vietnam from October 1969 to October 1970; he served as a stock clerk.  He was awarded the National Defense Service Medal, the Vietnam Service Medal with 2 Bronze Stars, and the Vietnam Campaign Medal with 60 device.  The service treatment records (STRs) are negative for any complaints for findings of tinnitus.  

Of record is a statement from Dr. Ray Van Metre, dated in October 2009, indicating that he had seen the Veteran for evaluation of complaints of hearing loss and ringing in his ears.  Dr. Metre reported that the Veteran had significant noise exposure both during combat as well as when he was stationed at a printing press when returned from Vietnam.  Dr. Metre noted that an audiogram confirmed that the Veteran has sensorineural hearing loss in the mid to high frequencies; he stated that there is no doubt that the hearing loss is contributing to the tinnitus.  Dr. Metre stated that, given the Veteran's history, it appeared that his tinnitus could very well be related to his time in the service.  

While there are several etiology opinions of record concerning whether tinnitus had its onset in service, the only suggestion that tinnitus may be related to hearing loss (the Veteran is service-connected for left ear sensorineural hearing loss) is the report by Dr. Van Metre.  

The Veteran was afforded a VA examination in January 2011.  The audiologist noted that, today, the Veteran reported that his tinnitus began about 10 to 15 years ago, which would have been over 20 years after his time in active service.  The audiologist did not comment on whether tinnitus was due to or aggravated by the service-connected left ear sensorineural hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran's claims file to the January 2011 VA examiner in order to provide an addendum to the January 2011 VA examination report.  The examiner should specifically state in the addendum that the entire claims file has been reviewed, including this REMAND.

After reviewing the claims file, the examiner should indicate whether it is at least as likely as likely as not (50 percent probability or greater) tinnitus was caused or aggravated by the service-connected left ear sensorineural hearing loss.  If aggravated, specify the baseline of tinnitus prior to aggravation, and the permanent, measurable increase in tinnitus resulting from the aggravation.  

The opinion must be accompanied by a clear rationale. If the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

If the January 2011 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  If the January 2011 VA examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, he should be afforded an examination.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


